                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


AMAZON.COM, INC., and AMAZON DATA
SERVICES, INC.,

   Plaintiffs,

                       v.                             Case No. 1:20 Civ. 484

WDC HOLDINGS LLC dba NORTHSTAR
COMMERCIAL PARTNERS; BRIAN
WATSON; STERLING NCP FF, LLC;
MANASSAS NCP FF, LLC; NSIPI
ADMINISTRATIVE MANAGER; NOVA WPC
LLC; WHITE PEAKS CAPITAL LLC;
VILLANOVA TRUST; CARLETON NELSON;
CASEY KIRSCHNER; ALLCORE
DEVELOPMENT LLC; FINBRIT HOLDINGS
LLC; CHESHIRE VENTURES LLC; JOHN
DOES 1-20,

   Defendants.



      MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT
     BY DEFENDANTS CARLETON NELSON AND CHESHIRE VENTURES LLC

       As set forth in the memorandum of law filed concurrently herewith, Defendants Carleton

Nelson and Cheshire Ventures LLC respectfully move under Federal Rule of Civil Procedure

12(b)(6) to dismiss all claims that Plaintiffs Amazon.com, Inc., and Amazon Data Services, Inc.

(collectively, “Amazon”) assert against them in the Second Amended Complaint, which was

publicly filed at Dkt. 150 on September 18, 2020. Those claims include: (1) violation of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962; (2) detinue

under Va. Code § 8.01-114; (3) fraud; (4) tortious interference with contractual and/or business

relations; (5) civil conspiracy; (6) breach of contract; (7) unjust enrichment and constructive
trust; (8) conversion and constructive trust; (9) violation of the Robinson-Patman Act, 15 U.S.C.

§ 13; and (10) a request for a preliminary injunction.

       “To survive a motion to dismiss” under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Additionally, under Federal Rule of Civil Procedure 9(b),

where the plaintiff alleges a claim sounding in fraud, it “must state with particularity the

circumstances constituting fraud.” United States ex rel. Nathan v. Takeda Pharms. N. Am., Inc.,

707 F.3d 451, 455 (4th Cir. 2013).

       Amazon has twice amended (and once corrected) its complaint. And it asserts that its

Second Amended Complaint is the product of an “extensive” nine-month investigation. Yet its

claims are still not particularly pled as to Nelson and Cheshire Ventures, and its allegations are

contradicted by the exhibits Amazon attached to the complaint. Amazon’s federal claims under

RICO and Robinson-Patman fail as a matter of law. Thus, this Court can, and should, dismiss

the remaining state-law claims under 28 U.S.C. § 1367(c)(3). But even on the merits, those state-

law claims require dismissal as well. The Second Amended Complaint’s claims against Nelson

and Cheshire Ventures should be dismissed in their entirety.




                                                  2
Dated: October 9, 2020       Respectfully submitted,

                                           /s/
                             Eric R. Nitz (Va. Bar No. 82471)
                             MOLOLAMKEN LLP
                             The Watergate, Suite 500
                             600 New Hampshire Avenue, N.W.
                             Washington, D.C. 20037
                             (202) 556-2021 (telephone)
                             (202) 536-2021 (facsimile)
                             enitz@mololamken.com

                             Justin V. Shur (admitted pro hac vice)
                             Caleb Hayes-Deats (admitted pro hac vice)
                             MOLOLAMKEN LLP
                             The Watergate, Suite 500
                             600 New Hampshire Avenue, N.W.
                             Washington, D.C. 20037
                             (202) 556-2000 (telephone)
                             (202) 556-2001 (facsimile)
                             jshur@mololamken.com
                             chayes-deats@mololamken.com

                             Jennifer E. Fischell (admitted pro hac vice)
                             MOLOLAMKEN LLP
                             430 Park Avenue
                             New York, New York 10022
                             (212) 607-8174 (telephone)
                             (212) 607-8161 (fax)
                             jfischell@mololamken.com

                             Counsel for Defendants Carleton Nelson
                             and Cheshire Ventures LLC




                         3
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system. On October 9, 2020, I will further send the document

and a notification of such filing (NEF) to the following parties by e-mail:

Travis Stuart Andrews (Va. Bar No. 90520)            Jeffrey R. Hamlin (Va. Bar No. 46932)
Luke Michael Sullivan (Va. Bar No. 92553)            George R. Calhoun
Elizabeth P. Papez                                   James Trusty
Patrick F. Stokes                                    IFRAH PLLC
Claudia M. Barrett                                   jhamlin@ifrahlaw.com
GIBSON DUNN & CRUTCHER LLP                           george@ifrahlaw.com
tandrews@gibsondunn.com                              jtrusty@ifrahlaw.com
lsullivan@gibsondunn.com
epapez@gibsondunn.com                                Counsel for Defendants Brian Watson and
pstokes@gibsondunn.com                               WDC Holdings LLC
cbarrett@gibsondunn.com
                                                     Scott Jeffrey Pivnick (Va. Bar No. 48022)
Counsel for Plaintiffs                               Edward T. Kang
                                                     Kelley C. Barnaby
                                                     ALSTON & BIRD LLP
                                                     scott.pivnick@alston.com
                                                     edward.kang@alston.com
                                                     kelley.barnaby@alston.com

                                                     Counsel for Defendant Casey Kirschner

Dated: October 9, 2020                                             /s/
                                                     Eric R. Nitz (Va. Bar No. 82471)
                                                     MOLOLAMKEN LLP
                                                     The Watergate, Suite 500
                                                     600 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20037
                                                     (202) 556-2021 (telephone)
                                                     (202) 536-2021 (facsimile)
                                                     enitz@mololamken.com

                                                     Counsel for Defendants Carleton Nelson
                                                     and Cheshire Ventures LLC
